DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (TW M529869U).
Chen et al. shows an electronic device (page 1, line 18) comprising:  a housing (the combination of 11 and 16, Fig. 1C); and a support component 70 joined to the housing, the support component comprising:  a thermal conduction layer 71; and a support structure 72 joined to at least one surface of the thermal conduction layer (see Fig. 4A); a ratio of a thickness of the thermal conduction layer to a thickness of the support structure being at least 1.5 (the thickness of the thermal conduction layer being 150um and the thickness of the support structure being 100 um, see lines 8, 9, 21, and 22 of the Mode-For-Invention section).  Regarding claim 7, the support component is substantially planar (see Fig. 4A).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (from above).
Chen et al. also discloses the thermal conduction layer defines a first surface and a second surface opposite the first surface and the support surface comprising a support layer overlying the first surface.  Chen et al. does not disclose a second support layer overlying the second surface, however, providing a second support layer to overly the second surface would have involved a mere duplication of the essential working parts of a device when the device will still carry out its intended functions with the modification.  Regarding claim 3, the first and second support layers having a same thickness would have involved sizes of a component which is generally recognized as being within the level of ordinary skill in the art.  Regarding claim 4, a thickness of the support component would have involved a change is the size of a component, which is also generally recognized as being within of ordinary skill in the art.  Regarding claim 5, Chen et al. discloses the thermal conduction layer comprises copper, but does not disclose the support structure comprising steel.  Chen et al., however, discloses the support structure comprising metals (aluminum, titanium) so using steel would have involved a change in the materials used in the device.  Claim 6 would also have involved the types of materials used for the support component.  Regarding claim 8, since the support structure 72 conducts heat, it would have involved a mere change in the materials used for the support component for heat conduction.
6.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (from above) in view of Ko et al.
Ko et al. teaches using fasteners 6 to connect a thermal conduction layer 4 to a support structure 5.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used in the device of Chen et al. fasteners to connect the parts together.  The prior art does not disclose the fastener being welded to the support component, however, such an arrangement would have been a matter of design choice regarding how the parts art held together, and the weld strength  as recited in claims 9 and 10 would have involved the type and method of weld used in the device.
7.	All non-elected claims must be cancelled if and when this case goes to issue.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Lin et al. and Huang et al. are pertinent to the Applicant’s invention.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763